                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                 )
 IN RE: NEW CENTURY TRS HOLDINGS,                )     Chapter 11
 INC., et al.,                                         Case No. 07-10416 (BLS)
                                                 )

 CANDENCE B. LYNCH and MICHAEL D.                )
 LYNCH,                                          )
                                                 )
                       Appellants,               )
                                                 )     C.A. No. 20-182 (MN)
        v.                                       )     BAP No. 20-03
                                                 )
 NEW CENTURY TRS HOLDINGS, INC.,                 )
                                                 )
                       Appellee.                 )

                                            ORDER
               WHEREAS, on March 16, 2020, Chief Magistrate Judge Mary Pat Thynge issued

a Recommendation (D.I 8) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

               WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the

Federal Rules of Civil Procedure in the prescribed period; and

               WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

               THEREFORE, IT IS HEREBY ORDERED this 3rd day of April 2020 that the

Recommendation is ADOPTED and this matter is withdrawn from the mandatory referral for

mediation.

               IT IS FURTHER ORDERED that, on or before May 4, 2020, the parties shall

submit a proposed briefing schedule for this appeal.


                                                       The Honorable Maryellen Noreika
                                                       United States District Court
